DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 10/06/2022 has been received and entered.  Currently Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 07/14/2022 has been considered by the examiner.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jana et al. US2020/0084620 hereinafter referred to as Jana, in view of Benbrahim US2006/0063594, and Taylor et al. USPN8,775,791 hereinafter referred to as Taylor.
As per claim 1, Jana teaches a method comprising: receiving, at a first node included within a mesh network, a network message that is to be broadcast within the mesh network (Jana paragraph [0025]-[0026], [0031], receive a message to be broadcasted within mesh network); 
securing, at the first node, the network message with a security key of the security key type to generate a secured network message (Jana paragraph [0025]-[0026], [0031], [0060], encrypt message with key); and 
broadcasting, at the first node, the secured network message to one or more other nodes included in the mesh network that are directly connected to the first node (Jana paragraph [0024], [0025]-[0026], [0060], broadcast encrypted message).  
Jana does not explicitly disclose determining, at first node, a security key type based on at least one of a resource parameter associated with at least one node included in network or a resource usage parameter associated with the first node.
Benbrahim teaches determining, at first node, a security key type based on at least one of a resource parameter associated with at least one node included in network or a resource usage parameter associated with the first node (Benbrahim paragraph [0054], [0070]-[0071], [0074], [0081], determine appropriate key to use based on factors such as communication type, device capabilities, security level of the message, etc.  keys may be either symmetric or asymmetric.  availability of asymmetric key).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jana with the teachings of Benbrahim to include determining an appropriate key to use based on factors such as communication type, device capabilities and security level of the message in order to select and use a key that is in-line with the capabilities of the devices and the security/sensitivity level of the message being sent.
Jana in view of Benbrahim does not explicitly disclose determining a key based on resource usage parameter associated with at least one other node.
Taylor teaches determining a key based on resource usage parameter associated with at least one other node (Taylor claims 7, 8, keys are selected based on device performance/resource usage).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jana in view of Benbrahim with the teachings of Taylor to include determining a key based on device performance/resource usage in order to select and use a key to enhance cryptographic performance of a device using the selected key.

As per claim 2, Jana in view of Benbrahim and Taylor teaches the method of claim 1, wherein the security key is stored at the first node (Jana paragraph [0057]-[0058], [0060]-[0061], stored key for encryption/decryption of messages; Benbrahim paragraph [0074], [0081], stored keys).  

As per claim 3, Jana in view of Benbrahim and Taylor teaches the method of claim 1, wherein the security key type is one of an asymmetric encryption key, a symmetric encryption key, an asymmetric authentication key, or a symmetric authentication key (Jana paragraph [0057]-[0058], [0060]-[0061], stored key for encryption/decryption of messages; Benbrahim paragraph [0070], symmetric or asymmetric key)

As per claim 4, Jana in view of Benbrahim and Taylor teaches the method of claim 1, wherein broadcasting the secured network message to the one or more other nodes included in the mesh network comprises broadcasting the network message to a second node included in the mesh network that is not directly connected to the first node (Jana paragraph [0025]-[0027], [0060], broadcasting the encrypted message to one or more nodes, where the message may be relayed as appropriate to ensure that it reaches the intended destination).  

As per claim 5, Jana in view of Benbrahim and Taylor teaches the method of claim 1, wherein the resource usage parameter associated with the first node comprises at least one of a computational cost of encrypting the network message at the first node, an amount of time needed for the first node to encrypt the network message, an amount of memory used to encrypt the network message at the first node, an amount of power used to encrypt the network message at the first node, or an indication of an amount of power remaining at the first node (Benbrahim paragraph [0054], [0070]-[0071], [0074], [0081], determine appropriate key to use based on factors such as communication type, device capabilities, security level of the message, etc.  processing power and time needed for encryption; Taylor claims 7, 8, keys are selected based on device performance/resource usage such as encryption performance).  

As per claim 6, Jana in view of Benbrahim and Taylor teaches the method of claim 1, wherein the resource usage parameter associated with the first node comprises at least one of a number of resource- limited nodes that are directly connected to the first node or an indication of an availability of an asymmetric encryption key at the first node (Jana paragraph [0066], resource limited nodes; Benbrahim paragraph [0070], [0081], availability of asymmetric key).  

As per claim 9, Jana in view of Benbrahim and Taylor teaches the method of claim 1, wherein determining the security key type is further based on at least one of a trust level associated with the network message or a forwarding status associated with the network message (Benbrahim paragraph [0054], [0070]-[0071], [0074], [0081], determine appropriate key to use based on factors such as communication type, device capabilities, security level of the message, etc.).  

As per claim 10, Jana in view of Benbrahim and Taylor teaches the method of claim 9, wherein the trust level associated with the network message comprises one of a manufacturing trust level, a vendor trust level, or a customer trust level (Jana paragraph [0025]-[0026], [0031], [0060]; Benbrahim paragraph [0054], [0070]-[0071], [0074], [0081], determine appropriate key to use based on factors such as communication type, device capabilities, security level of the message, etc.).  

As per claims 11-13, 15 and 18-20, the claims claim a non-transitory computer readable storage medium and a system essentially corresponding to the method claims 1, 3-4, 6 and 9-10 above, and they are rejected, at least for the same reasons.

As per claim 14, Jana in view of Benbrahim and Taylor teaches the non-transitory computer-readable storage medium of claim 11, wherein the resource usage parameter associated with the at least one neighbor node comprises at least one of a computational cost of decrypting the network message at the at least one neighbor node, an amount of time needed for the at least one neighbor node to decrypt the network message, an amount of memory used to decrypt the network message at the at least one neighbor node, an amount of power used to decrypt the network message at the at least one neighbor node, or an indication of an amount of power remaining at the at least one neighbor node (Benbrahim paragraph [0054], [0070]-[0071], [0074], [0081], determine appropriate key to use based on factors such as communication type, device capabilities, security level of the message, etc.  processing power and time needed for encryption; Taylor claims 7, 8, keys are selected based on device performance/resource usage such as decryption performance).  

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jana in view of Benbrahim and Taylor, and further in view of Baranov et al. US2008/0155644 hereinafter referred to as Baranov.
As per claim 7, Jana in view of Benbrahim and Taylor teaches the method of claim 1.
 Jana in view of Benbrahim and Taylor does not explicitly disclose wherein one or more other nodes include at least a second node, and further comprising: determining from network message that a trust level associated with the second node has changed from a first trust level to a second trust level; and 
in response, broadcasting a new network message to a third node included in mesh network , wherein the new network message indicates that the second node has changed from the first trust level to the second trust level. 
Baranov teaches wherein one or more other nodes include at least a second node, and further comprising: determining from network message that a trust level associated with the second node has changed from a first trust level to a second trust level (Baranov paragraph [0025], [0034], [0043], determine that the trust level of a node has changed); and 
in response, broadcasting a new network message to a third node included in mesh network , wherein the new network message indicates that the second node has changed from the first trust level to the second trust level (Baranov paragraph [0031], [0035], [0046], broadcast the updated trust level indicating the change in trust level). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jana in view of Benbrahim and Taylor with the teachings of Baranov to include establishing and updating trust levels between devices and establishing and updating a trust level of the group in order to perform communications based on trust levels between the devices and the group trust level.

As per claim 8, Jana in view of Benbrahim, Taylor and Baranov teaches the method of claim 7, wherein the second trust level comprises a higher trust level than the first trust level (Baranov paragraph [0043], trust level is increased). 

As per claims 16-17, the claims claim a non-transitory computer readable storage medium essentially corresponding to the method claims 7-8 above, and they are rejected, at least for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/Primary Examiner, Art Unit 2495